Case: 18-11491      Document: 00515211149         Page: 1    Date Filed: 11/22/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                              United States Court of Appeals
                                                       Fifth Circuit

                                                                                  FILED
                                                                            November 22, 2019
                                    No. 18-11491                               Lyle W. Cayce
                                  Summary Calendar                                  Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

LAMAZAKI DEVOND WILSON, also known as Lo,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                            USDC No. 3:16-CR-373-11


Before HIGGINBOTHAM, HO, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Lamazaki Devond Wilson pleaded guilty pursuant to a plea agreement
to conspiracy to distribute cocaine and was sentenced to 140 months of
imprisonment and three years of supervised release. In the plea agreement,
Wilson waived his right to appeal his conviction and sentence, but he reserved
the right to appeal a sentence exceeding the statutory maximum punishment,
an arithmetic error at sentencing, the voluntariness of his guilty plea or the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-11491     Document: 00515211149      Page: 2   Date Filed: 11/22/2019


                                  No. 18-11491

appeal waiver, and a claim of ineffective assistance of counsel.           Wilson
contends his guilty plea and the appeal waiver were not knowing and voluntary
because the district court did not fully explain the exceptions to the appeal
waiver at rearraignment and that there is a reasonable probability that, but
for this omission, he would not have pleaded guilty.
      Because Wilson did not object in the district court, review of any violation
of Federal Rule of Criminal Procedure 11 is limited to plain error. See United
States v. Vonn, 535 U.S. 55, 58-59 (2002). To show plain error, Wilson must
show a clear or obvious error that affected his substantial rights. See Puckett
v. United States, 556 U.S. 129, 135 (2009). An error affects a defendant’s
substantial rights if there is “a reasonable probability that, but for the error,
he would not have entered the plea.” United States v. Dominguez Benitez, 542
U.S. 74, 83 (2004). If he makes such a showing, this court has the discretion
to correct the error if it affects the fairness, integrity, or public reputation of
judicial proceedings. Puckett, 556 U.S. at 135.
      Wilson’s guilty plea and appeal waiver were knowing and voluntary. See
United States v. Rivas-Lopez, 678 F.3d 353, 356-37 (5th Cir. 2012); see also
United States v. Alvarado-Casas, 715 F.3d 945, 955 (5th Cir. 2013).           The
district court confirmed that Wilson read, reviewed with his counsel, and
understood the terms of the plea agreement, including the appeal waiver
provision, before he signed it; that he had entered into the agreement
voluntarily; and that he wanted the court to accept the plea agreement.
Further, the district court advised Wilson that he had the right to appeal and
that pursuant to the plea agreement, he was giving up his right to appeal
except in limited circumstances; Wilson stated that he understood. Although
the district court did not expressly advise him of the exceptions to the appeal
waiver, the record established he was aware of the appeal waiver and the



                                        2
    Case: 18-11491     Document: 00515211149     Page: 3   Date Filed: 11/22/2019


                                  No. 18-11491

exceptions at the time of rearraignment because he acknowledged that he had
read, reviewed with counsel, and understood the plea agreement before he
signed it. Moreover, he did not ask any questions or express any confusion
concerning the appeal waiver at rearraignment. Given that he was aware of
the appeal waiver and exceptions, Wilson has not established that there is a
reasonable probability that, but for the district court’s failure to advise him of
the exceptions to the appeal waiver or read the appeal waiver verbatim, he
would not have entered a guilty plea. See Dominguez Benitez, 542 U.S. at 83.
In addition, the waiver of appeal was enforceable because the court confirmed
Wilson reviewed the plea agreement, including the appeal waiver, with
counsel, understood its terms, and signed it voluntarily. See Alvarado-Casas,
715 F.3d at 955; United States v. Higgins, 739 F.3d 733, 736-37 (5th Cir. 2014).
      AFFIRMED.




                                        3